ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2019-11-08_JUD_01_PO_05_EN.txt. 658




                DECLARATION OF JUDGE ROBINSON



  1. Although I have voted in favour of the operative paragraphs of the
Judgment, I wish to comment on two aspects of the decision.


                            State Responsibility

  2. The ﬁrst seven sentences of paragraph 59 of the Judgment read as
follows:
         “The ICSFT imposes obligations on States parties with respect to
      oﬀences committed by a person when ‘that person by any means,
      directly or indirectly, unlawfully and wilfully, provides or collects
      funds with the intention that they should be used or in the knowledge
      that they are to be used, in full or in part, in order to carry out’ acts
      of terrorism as described in Article 2, paragraph 1 (a) and (b). As
      stated in the preamble, the purpose of the Convention is to adopt
      ‘eﬀective measures for the prevention of the ﬁnancing of terrorism, as
      well as for its suppression through the prosecution and punishment
      of its perpetrators’. The ICSFT addresses oﬀences committed by indi-
      viduals. In particular, Article 4 requires each State party to the Con-
      vention to establish the oﬀences set forth in Article 2 as criminal
      oﬀences under its domestic law and to make those oﬀences punishable
      by appropriate penalties. The ﬁnancing by a State of acts of terrorism
      is not addressed by the ICSFT. It lies outside the scope of the Con-
      vention. This is conﬁrmed by the preparatory work of the Conven-
      tion.”
   3. There is nothing in the ﬁrst four sentences to support the conclusion
that “the ﬁnancing by a State of acts of terrorism is not addressed by the
ICSFT”. The ﬁrst sentence simply reiterates that the oﬀence is committed
by a person, without undertaking any analysis of the meaning of the term
“person”. The second sentence simply states that the preamble identiﬁes
the purpose of the Convention as the suppression of the ﬁnancing of ter-
rorism through the prosecution and punishment of the perpetrators of the
oﬀence ; notably, it does this without indicating whether the term “perpe-
trators” includes public oﬃcials as well as private persons. The third sen-
tence indicates that the Convention is devoted to oﬀences committed by
individuals. Since this conclusion is drawn from the ﬁrst two sentences it
reﬂects the failure to examine the meaning of the term “any person” in
Article 2, paragraph 1, of the Convention. The fourth sentence simply
refers to the obligation imposed by the Convention on States parties to

104

659      application of the icsft and cerd (decl. robinson)

establish the oﬀences as criminal oﬀences under their domestic law. It is
clear that States could establish oﬀences committed by public oﬃcials, in
which event it is at least arguable that the question of the responsibility of
their States for their acts could arise.


   4. Consequently there is nothing in these sentences to support the con-
clusion that State ﬁnancing of terrorism is outside the scope of the Con-
vention. The result is that when the Judgment goes on in the seventh
sentence to cite the preparatory work of the Convention as conﬁrming its
earlier conclusion, it is in reality seeking to conﬁrm a ﬁnding that has no
basis in an analysis of the text of the Convention. Preparatory work may
be used to conﬁrm the meaning of a term that results from the application
of the general rule of interpretation set out in Article 31 of the Vienna
Convention on the Law of Treaties (hereinafter the “VCLT”). Since the
relevant area of enquiry is the meaning of the term “any person” — and
the Court had not at this stage of its reasoning established the meaning of
that term in accordance with the general rule of interpretation in Arti-
cle 31 of the VCLT — there is no basis for recourse to the preparatory
work to conﬁrm the Court’s conclusion that State ﬁnancing of acts of
terrorism is outside the scope of the Convention.


   5. Thus, in arriving at the ﬁnding that State ﬁnancing of acts of terror-
ism is outside the scope of the Convention, the Court has not grappled
with the real issue in the case, that is, the meaning of the term “any per-
son”, and the impact, if any, that the resolution of this question has on
the general rule of attribution to States of responsibility for the acts of
their agents. One consequence of the Court’s approach is that it renders
questionable the ﬁnding in paragraph 61 of the Judgment that “the com-
mission by a State oﬃcial of an oﬀence described in Article 2 does not in
itself engage the responsibility of the State concerned under the Conven-
tion”.
   6. In adopting this line of reasoning the Court appears to have put the
proverbial cart before the horse, given that — at this stage of its reason-
ing — it had not yet considered the meaning of the term “any person” in
Article 2. When the Court does in fact analyse the meaning of that term,
it correctly concludes that it covers both private individuals and State
agents. Here the Court has interpreted the term “any person” in accor-
dance with its ordinary meaning in its context and in light of the object
and purpose of the Convention. But by that time it had already concluded
that State ﬁnancing was outside the scope of the Convention. By this
approach the Court foreclosed itself from considering the impact that its
conclusion — that State agents are covered by the term “any person” —
has on its analysis of the question whether or not States are also covered
by the Convention. In other words, the determination that State ﬁnancing
was outside the scope of the Convention should not have been made

105

660         application of the icsft and cerd (decl. robinson)

without the Court proﬁting from an analysis of the meaning of the term
“any person”.
   7. In any event, the preparatory work of the Convention is far from
being unequivocal in supporting the conclusion that State ﬁnancing is
outside the scope of the Convention. While the Judgment cites the prepa-
ratory work to support its conclusion that the Convention does not cover
State ﬁnancing, it is noteworthy that there are aspects of that work that
support the contrary view. Thus, the Libyan Arab Jamahiriya stated that
it
      “welcomed the conclusion of the negotiations on the draft interna-
      tional convention for the suppression of the ﬁnancing of terrorism,
      but wished to emphasize the responsibility of the States which
      ﬁnanced terrorism and which protected terrorists and gave sanctuary
      to their leaders and their organizations. Those criminal acts should
      be condemned.” (United Nations doc. A/C.6/54/SR.34, p. 3, para. 10.)

This statement is to be found in the same document cited in paragraph 59
of the Judgment and its existence points to the need for caution in relying
on the preparatory work of a treaty, particularly when justiﬁcation for
recourse to such work has not been clearly established. In that regard,
there is a need to heed the admonition of Sir Humphrey Waldock (Special
Rapporteur) in the “Third Report on the Law of Treaties” 1. He stressed
that travaux preparatoires were only a subsidiary means of interpretation,
caution was needed in using them and that “their cogency depends on the
extent to which they furnish proof of the common understanding of the
parties as to the meaning attached to the terms of the treaty” (emphasis
in original). In the circumstances of this case, the conﬂicting statements in
the preparatory work as to the application of the Convention to State
ﬁnancing of the acts constituting the oﬀence under Article 2 cast doubt as
to whether there was any common understanding of the Parties in rela-
tion to the question whether State ﬁnancing is within the scope of the
Convention. Consequently the preparatory work does not appear to shed
any clear light on this question.


                                      Conclusion

  8. In conclusion, the Court has had recourse to the preparatory work
of the Convention in circumstances not permitted by the customary rules
of interpretation reﬂected in Articles 31 and 32 of the VCLT. Moreover
the Court has adopted a line of reasoning that does not establish that the
ﬁnancing by a State of acts constituting the oﬀence under Article 2 is
outside the scope of the Convention.


  1   Yearbook of the International Law Commission, 1964, Vol. II, p. 58.

106

661        application of the icsft and cerd (decl. robinson)

            References to Acts of Terrorism in the Judgment

   9. The history of multilateral eﬀorts to combat terrorism is marked by
the failure to adopt any global treaty on the question (a failure principally
explained by the diﬃculty in reaching agreement on a deﬁnition of terror-
ism), the consequential piecemeal approach reﬂected in the many
suppression of crime treaties adopted since 1970 2, and a spate of resolu-
tions on the topic adopted by the United Nations General Assembly
since 1972.

  10. The only global treaty on terrorism to have been adopted is the
League of Nations Convention on the Prevention of Terrorism (1937),
which received one ratiﬁcation and never entered into force.

   11. In 1972 the General Assembly adopted resolution 3034 (XXVII)
which was devoted not only to measures to eliminate international terror-
ism but also to a study of its underlying causes 3. The question of the bal-
ance between measures to control terrorism on the one hand and its
causes and political motivations on the other is the most signiﬁcant aspect
of the modern history of eﬀorts to combat international terrorism. In the
debate at the United Nations in the 1970s and 1980s, there were diﬀering
views as to whether a study of the underlying causes of international ter-
rorism should be a precondition for taking eﬀective action against terror-
ism ; there was also the concern of many countries that in the absence of
a deﬁnition of the phenomenon of terrorism, the struggle of peoples
for national liberation and independence might be characterized as ter-
rorism.


   12. In 1991, the reference to the underlying causes of international
terrorism, which up to that time had appeared in the title of all the
General Assembly resolutions on terrorism, was removed and not inserted
in subsequent resolutions. With the change in title came a change in
focus : the resolutions concentrated almost exclusively on the identiﬁcation
of eﬀective measures to eliminate international terrorism.
   2 Nineteen-seventy is the date that the ﬁrst convention mentioned in the Annex of

the ICSFT was adopted. However, the Convention on Oﬀences and Certain Other Acts
Committed on Board Aircraft was adopted in 1963.
   3 United Nations, General Assembly, resolution 3034 (XXVII), 18 December 1972,

entitled “Measures to prevent international terrorism which endangers or takes innocent
human lives or jeopardizes fundamental freedoms, and study of the underlying causes of
those forms of terrorism and acts of violence which lie in misery, frustration, grievance and
despair and which cause some people to sacriﬁce human lives, including their own, in an
attempt to eﬀect radical changes”.

   During the debate at the General Assembly on this item, a number of States, including
Jamaica and Syria, emphasized the importance of identifying the underlying causes of
international terrorism.

107

662        application of the icsft and cerd (decl. robinson)

   13. The failure to adopt a multilateral treaty on international terrorism
is mainly due to the diﬃculties that are encountered in deﬁning that phe-
nomenon. On the one hand, there are States whose approach is to con-
centrate only on the heinous nature of the acts which an international
convention would proscribe. On the other hand, there are those countries
which want to ensure that the underlying causes of terrorism would not
be ignored in the adoption of any international instrument. In the view of
these countries a deﬁnition of terrorism should exclude from its ambit
measures adopted by peoples in the struggle for national liberation,
self-determination and independence. In the preparatory work of the
ICSFT, there are very revealing statements by the delegates of Bahrain
and Libya. They both emphasized the need to distinguish between the
legitimate struggle of peoples for self-determination and terrorism.
(United Nations doc. A/C.6/54/SR.33, p. 10, para. 58 and United Nations
doc. A/C.6/54/SR.34, p. 2, para. 7.)
   14. In light of the failure to adopt a multilateral treaty that deﬁnes
international terrorism, States have concluded a large number of treaties
at the global level 4, which take the simpler and less problematic approach
of creating oﬀences by identifying certain acts which are characterized as
oﬀences. All of these treaties carefully avoid using the term “terrorism” in
deﬁning the acts constituting the oﬀences they create. An examination of
the nine treaties in the Annex referred to in Article 2 (1) (a) of the Con-
vention shows that none of them describes the acts constituting the
oﬀence under the relevant treaty as terrorism 5. Rather, they, like the
ICSFT, only prohibit speciﬁc acts. Signiﬁcantly even though the pream-
ble of two of these conventions contains references to terrorism, there is
absent from their articles, including the article creating the oﬀence, any
reference to terrorism 6. In that respect, the ICSFT is similar to those con-
ventions in that there is a reference to terrorism in the preamble but no
   4  In addition to the nine treaties listed in the Annex, the following suppression of crime
treaties have been adopted: Convention on Oﬀences and Certain Other Acts Committed
on Board Aircraft, 1963; International Convention for the Suppression of Acts of Nuclear
Terrorism, 2005; and Convention on the Suppression of Unlawful Acts relating to Inter-
national Civil Aviation, 2010.
    5 The nine treaties that are in the Annex are: the Convention for the Suppression of

Unlawful Seizure of Aircraft, 1970; Convention for the Suppression of Unlawful Acts
against the Safety of Civil Aviation, 1971; Convention on the Prevention and Punish-
ment of Crimes against Internationally Protected Persons, including Diplomatic Agents,
1973; International Convention against the Taking of Hostages, 1979; Convention on the
Physical Protection of Nuclear Material, 1980; Protocol on the Suppression of Unlawful
Acts of Violence at Airports Serving International Civil Aviation, supplementary to the
Convention for the Suppression of Unlawful Acts against the Safety of Civil Aviation,
1988; Convention for the Suppression of Unlawful Acts against the Safety of Maritime
Navigation, 1988; Protocol for the Suppression of Unlawful Acts against the Safety of
Fixed Platforms Located on the Continental Shelf, 1988; and International Convention for
the Suppression of Terrorist Bombings, 1997.
    6 In the International Convention against the Taking of Hostages, 1979 and the Inter-

national Convention for the Suppression of Terrorist Bombings, 1997, terrorism is referred
to in the preamble but not in the articles creating the oﬀence.

108

663        application of the icsft and cerd (decl. robinson)

such reference in the article creating the oﬀence or in any other article.
All the treaties in the Annex were concluded in the shadow cast by the
failure of the international community to agree on a deﬁnition of interna-
tional terrorism. As such, they isolate acts to be criminalized as oﬀences.
However, in view of the failure to reach agreement on the deﬁnition
of international terrorism, they avoid characterizing these acts as terror-
ism. For example, the Convention for the Suppression of Unlawful
Seizure of Aircraft (1970) criminalizes the act of seizing an aircraft (com-
monly called hijacking) but does not characterize the unlawful seizure as
terrorism, even though in ordinary parlance it would be so described.
In the same vein, the (1979) Convention against the Taking of Hostages
only criminalizes the act of taking hostages and does not characterize
that act as terrorism, although in colloquial parlance it would be so
described.

   15. Moreover, in the suppression of crime treaties 7 adopted after the
ICSFT, a similar approach has been employed : the prohibited act is not
described as terrorism ; the conventions describe an oﬀence that takes
place when certain acts are carried out. Signiﬁcantly, although the Inter-
national Convention for the Suppression of Acts of Nuclear Terrorism
(2005) has, like the ICSFT, a reference to terrorism in its title and in its
preamble, there is no such reference in the article creating the oﬀence.
   16. What this legal history shows is that it is no mere happenstance
that the ICSFT does not describe the oﬀence in Article 2 as terrorism,
even though its title and preamble refer to the phenomenon of terrorism.
If during the negotiations Article 2 had been formulated to read “any
person commits the oﬀence of terrorism within the meaning of this Con-
vention”, rather than “[a]ny person commits an oﬀence within the mean-
ing of this Convention”, the draft Convention would more than likely
have met with serious objections from several countries which would have
wanted to carve out an exception in respect of peoples struggling for lib-
eration, self-determination and independence. It is for this reason that the
Court’s ﬁnding in paragraph 63 of the Judgment is problematic. In that
paragraph, the Court ﬁnds that “[a]n element of an oﬀence under Arti-
cle 2, paragraph 1, of the ICSFT is that the person concerned has pro-
vided funds ‘with the intention that they should be used or in the
knowledge that they are to be used’ to commit an act of terrorism”. It is
problematic because nowhere in any of the articles of the ICSFT — and
in particular, nowhere in Article 2 which creates the oﬀence — is there
any reference to “an act of terrorism”. Of course it would be unobjection-
able if the Judgment did not use terrorism as a term of art referring to the
oﬀence under Article 2. But here the reference to an “element of the
oﬀence” — that is, “the intention” (the mens rea) that is required by Arti-

   7 International Convention for the Suppression of Acts of Nuclear Terrorism, 2005;

and Convention on the Suppression of Unlawful Acts relating to International Civil Avia-
tion, 2010.

109

664      application of the icsft and cerd (decl. robinson)

cle 2, paragraph 1, to establish the oﬀence — makes it abundantly clear
that by “an act of terrorism” what is meant is the oﬀence established by
the Convention. The Court should have followed the approach it took in
the same paragraph when it referred to “an act fall[ing] within the mean-
ing of Article 2, paragraph 1 (a) or (b)”. This comment applies to other
parts of the Judgment where “terrorism” is used as a term of art referring
to the oﬀence under Article 2. In any event, if the phrase “act of terror-
ism” were to be retained in paragraph 63, the more appropriate formula-
tion would be an act of ﬁnancing terrorism.


   17. The Court’s reference to acts of terrorism in describing the oﬀence
under Article 2 may lead some States to question how the acts in Article 2
could be said to constitute terrorism without any exception being carved
out when those acts are committed by peoples struggling for liberation,
self-determination and independence. Notably, on acceding to the ICSFT,
Kuwait made a declaration that distinguished between terrorism and the
“legitimate national struggle against occupation”.



                                        (Signed) Patrick L. Robinson.




110

